Title: To James Madison from William Eaton, 18 April 1801
From: Eaton, William
To: Madison, James


					
						Sir
						Tunis 18. April 1801
					
					Contrary winds having detained the brig until this evening gives me an occasion to add for the information of Government, an extract of a letter which this moment passes through my hands from Mr. OBrien to Mr. Cathcart dated Algiers 5. inst., wherein the former acknowledges the receipt of the following communications from the latter—
					
						
							Viz—
							His letter
							 circular dated
							 January
							3d. 
							1801
						
						
							
							Ditto
							to OBrien
							Feb.
							5.
							"
						
						
							
							Ditto
							Bashaw of Trip.   
							 "
							19
							"
						
						
							
							Ditto
							OBrien & Eaton
							 "
							20
							"
						
						
							
							Ditto
							Consul Nissen
							 "
							21
							"
						
						
							
							Ditto
							circular
							 "
							 "
							"
						
						
							
							Ditto
							OBrien & Eaton
							 "
							23
							"
						
						
							
							Ditto
							Ditto
							 "
							26
							"
						
					
					and proceeds to observe “I have perused these sundry dispatches, and communicated the requisite to the Prime Minister of Algiers.  The Dey is at his garden and I shall not have it in my power to see him for some days.  All I can promise or hope for is that I shall procure a strong letter to the Bashaw of Tripoli” &c.
					The following is an extract of a letter of the same date from Mr. OBrien to me.  “You will seriously peruse the letter of this date to Consul Cathcart.  I again repeat it is all that is in my power at present considering circumstances.  This morning at 8 a. m. the Prime Minister sent a Chaux to me to say the United  States were much in arrears, that if the regalia did not shortly arrive We should not long remain friends.  The Jew directory has had lately a shot from the Potent and they cannot well interfere at present.” &c.
					Thus, Sir, you have a demonstration of the truth of my opinion of the inefficacy of the Guarantee of the Dey of Algiers & of the interference of the Jews.  If evidence be necessary also of the justice of the opinion that We  must  rely  alone  on  the  strength  of  our  own  arm: a little further delay will furnish it.
					The inclosed copy of my instructions to Captain Jercovich were omitted in my packet by accident.  I have the honor to remain with great respect, Sir, your very obedt.
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
